Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–15 have been submitted for examination.  
Claims 1, 5–9, 14, and 15 have been examined and rejected. 
Claims 2–4 and 10–13 are objected to.

Allowable Subject Matter
Claims 2–4 and 10–13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7–9 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 2012/0226502) in view of Park et al. (US 2016/0135047).
Regarding claims 1 and 7, Ouchi discloses:
A television (Ouchi, Fig .1, television apparatus 10, ¶ [0028]), comprising 
a television mainboard (Ouchi, Fig .1, television set 110, ¶ [0032] makes obvious that television set components are mounted on a mainboard) and a far-field voice module (Ouchi, Fig .1, speech recognition apparatus 100, ¶ [0028]), wherein the far-field voice module comprises: 
a microphone unit configured for collecting an analog signal of a human voice, (Ouchi, Fig. 1, microphone 101, ¶ [0030])
Ouchi does not explicitly teach “a circuit integrated with a voice wake-up function, the circuit integrated with the voice wake-up function comprising ” and “a voice wake-up unit configured for processing the analog signal of the human voice and outputting a wake-up signal to the television mainboard;” or “an analog-to-digital conversion unit configured for converting the analog signal of the human voice into a digital signal,”, “the analog-to-digital conversion unit is respectively connected with the main control unit and the television mainboard, and the television mainboard is respectively connected with the main control unit and the voice wake-up unit.”, a main control unit configured for processing the converted digital signal and outputting the converted digital signal to the television 
In a similar field of endeavor Park teaches:
a circuit integrated with a voice wake-up function, (Park, ¶ [0040], “The modules may include a hardware module (such as a processor, integrated circuit, etc.), a software module, or a combination thereof.”) the circuit integrated with the voice wake-up function comprising, (Park, ¶ [0043], “The wakeup determiner 120 may determine whether to generate the wakeup signal based on whether a tone included in the voice signal corresponds to a tone included in a preregistered voice signal.”)
a voice wake-up unit configured for processing the analog signal of the human voice (Park, ¶¶ [0056–7], “The ADC 220 refers to a device converting an analog signal to a digital signal, and receives an analog voice signal of a user from the microphone 210. The ADC 220 converts the analog voice signal to a digital voice signal, and transmits the digital voice signal to the wakeup determiner 230. For example, the ADC 220 may operate in a frequency band greater than or equal to 40 kilohertz (kHz) based on a Nyquist theorem because an audible frequency band of a human being is generally in a range between 20 hertz (Hz) and 20,000 Hz. The wakeup determiner 230 determines whether to generate a wakeup signal based on the digital voice signal of the user. The digital type wakeup determiner 230 includes a memory 231 and a microcontroller unit (MCU) 232.”) and outputting a wake-up signal (Park, ¶ [0043], “For example, when the tone included in the voice signal of the user corresponds to the tone included in the preregistered voice signal, the wakeup determiner 120 may generate the wakeup signal, which indicates an ON signal.”) to the television mainboard; (Park, ¶ [0040], “The user terminal 100 may refer to a device processing a voice signal input from a user, and include, for example, […] an electrical smart appliance such as a smart television (TV),”)
an analog-to-digital conversion unit configured for converting the analog signal of the human voice into a digital signal, (Park, ¶¶ [0056–7], “The ADC 220 refers to a device converting an analog signal to a digital signal, and receives an analog voice signal of a user from the microphone 210. The ADC 220 converts the analog voice signal to a digital voice signal, and transmits the digital voice signal to the wakeup determiner 230. For example, the ADC 220 may operate in a frequency band greater than or equal to 40 kilohertz (kHz) based on a Nyquist theorem because an audible frequency band of a human being is generally in a range between 20 hertz (Hz) and 20,000 Hz. The wakeup determiner 230 determines whether to generate a wakeup signal based on the digital voice signal of the user. The digital type wakeup determiner 230 includes a memory 231 and a microcontroller unit (MCU) 232.”)
the analog-to-digital conversion unit is respectively connected with the main control unit and the television mainboard, and the television mainboard (Park, ¶ [0040], “The user terminal 100 may refer to a device processing a voice signal input from a user, and include, for example, […] an electrical smart appliance such as a smart television (TV),”) is respectively connected with the main control unit and the voice wake-up unit, (Park, ¶ [0059], “The MCU 232 determines whether to generate the wakeup signal based on a tone included in the digital voice signal of the user that is received from the ADC 220. For example, when the tone included in the digital voice signal of the user corresponds to a tone included in a preregistered voice signal, the MCU 232 may generate the wakeup signal, which indicates an ON signal, and transmit the wakeup signal to the DSP 241 of the unlocking determiner 240. Conversely, when the tone included in the digital voice signal of the user does not correspond to the tone included in the preregistered voice signal, the MCU 232 may not generate the wakeup signal, which indicates an OFF signal. A detailed operation of the MCU 232 will be described with reference to FIG. 3.”)
a main control unit configured for processing the converted digital signal and outputting the converted digital signal (Park, ¶ [0059], “The MCU 232 determines whether to generate the wakeup signal based on a tone included in the digital voice signal of the user that is received from the ADC 220. For example, when the tone included in the digital voice signal of the user corresponds to a tone included in a preregistered voice signal, the MCU 232 may generate the wakeup signal, which indicates an ON signal, and transmit the wakeup signal to the DSP 241 of the unlocking determiner 240. Conversely, when the tone included in the digital voice signal of the user does not correspond to the tone included in the preregistered voice signal, the MCU 232 may not generate the wakeup signal, which indicates an OFF signal. A detailed operation of the MCU 232 will be described with reference to FIG. 3.”) to the television mainboard, (Park, ¶ [0040], “The user terminal 100 may refer to a device processing a voice signal input from a user, and include, for example, […] an electrical smart appliance such as a smart television (TV),”) and 
the microphone unit is respectively connected with the analog-to-digital conversion unit and a voice recognition unit, (Park, ¶¶ [0056–7], “The ADC 220 refers to a device converting an analog signal to a digital signal, and receives an analog voice signal of a user from the microphone 210. The ADC 220 converts the analog voice signal to a digital voice signal, and transmits the digital voice signal to the wakeup determiner 230. For example, the ADC 220 may operate in a frequency band greater than or equal to 40 kilohertz (kHz) based on a Nyquist theorem because an audible frequency band of a human being is generally in a range between 20 hertz (Hz) and 20,000 Hz. The wakeup determiner 230 determines whether to generate a wakeup signal based on the digital voice signal of the user. The digital type wakeup determiner 230 includes a memory 231 and a microcontroller unit (MCU) 232.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for a television with discrete television mainboard and far field voice modules as taught by Ouchi with the system for analog to digital conversion of an utterance in order to wake a television as taught by Park, the motivation is “When the wakeup signal generated by the wakeup determiner 120 is received, the unlocking determiner 130 changes a mode from the sleep mode to a wakeup mode. The sleep mode may refer to a mode to minimize an amount of power consumption, and the unlocking determiner 130 determines whether the wakeup signal is input in the 

Regarding claim 8, the combination of Ouchi and Park teaches:
A voice control method based on the television according to claim 7, comprising the steps of: 
collecting by a microphone unit an analog signal of a human voice in a preset range (Park, ¶ [0075], “The filter array 520 includes a plurality of analog frequency filters. The filter array 520 filters an analog voice signal of a user that is received from the microphone 510 to a plurality of first frequency bands and to a plurality of second frequency bands. The filter array 520 outputs the first frequency bands to the wakeup determiner 530 and the second frequency bands to the unlocking determiner 540. Although the filter array 520 is illustrated to include 500 Hz to 2,000 Hz band pass filters in FIG. 5, the filter array 520 may not be limited thereto.”) and sending the analog signal to an analog-to-digital conversion unit (Park, ¶ [0056], “The ADC 220 refers to a device converting an analog signal to a digital signal, and receives an analog voice signal of a user from the microphone 210. The ADC 220 converts the analog voice signal to a digital voice signal, and transmits the digital voice signal to the wakeup determiner 230.”) when the television is in a normal working state; (Ouchi, ¶ [0030], “the speech recognition apparatus 100 includes a microphone 101, a speech input unit 102, a speech recognition start-detection unit 103, an utterance detection unit 104, a speech recognition completion-detection unit 105, an echo canceller 106, a speech recognition unit 107, and a signal sending unit 108. The speech input unit 102 inputs a speech from the microphone 101. The speech recognition completion-detection unit 103 detects a predetermined sign to start speech recognition from a user. The utterance detection unit 104 detects existence (or non-existence) of the user's utterance. The speech recognition completion-detection unit 105 detects completion of speech recognition by detecting non-existence. The speech recognition unit 107 recognizes a speech inputted from the speech input unit 102. The signal sending unit 108 sends a predetermined signal based on a speech recognition result. After inputting the user's sign to start speech recognition, the utterance detection unit 104 detects existence (or non-existence) of the user's utterance. As to a speech (sound) outputted from a speaker 115 of the television set 110 and inputted to the speech input unit 102 via the microphone 101, the echo canceller 106 cancels the speech.”)
converting by the analog-digital conversion unit the analog signal of the human voice into a digital signal and outputting the digital signal to a television mainboard; (Park, ¶ [0061], “The DSP 241 refers to a processor capable of processing an input digital signal. The DSP 241 may also be a processor with a greater amount of computation and power consumption than the MCU 232 included in the wakeup determiner 230. When the wakeup signal generated in the MCU 232 is received, the DSP 241 changes the mode from the sleep mode to the wakeup mode. The DSP 241 in the wakeup mode receives the digital voice signal of the user from the memory 231. The DSP 241 determines whether to unlock the user terminal 200 based on the text extracted from the digital voice signal of the user through the voice recognition. A detailed operation of the DSP 241 will be described with reference to FIG. 4.”)
processing by the television mainboard the converted digital signal and executing a corresponding feedback operation; (Park, ¶ [0064], “The MCU 300 detects magnitudes of the first frequency bands generated by performing the FFT 310 on the digital voice signal of the user. In a tone detection 320, the MCU 300 determines whether a tone included in the digital voice signal of the user corresponds to a tone included in a preregistered voice signal based on the magnitudes of the first frequency bands.”)
collecting by the microphone unit the analog signal of the human voice in a preset range and sending the analog signal to a voice wake-up unit when the television is in a standby working state; (Park, ¶ [0058], “The memory 231 stores the digital voice signal of the user that is received from the ADC 220. When the wakeup signal is generated by the MCU 232, the memory 231 transmits the stored digital voice signal to the unlocking determiner 240. Here, an amount of time may be consumed for the unlocking determiner 240 receiving the wakeup signal to change a mode from a sleep mode to a wakeup mode. The memory 231 may operate as a buffer to transmit the stored digital voice signal of the user to the unlocking determiner 240 after the unlocking determiner 240 changes the mode to the wakeup mode. For example, the memory 231 may include a random access memory (RAM).”)
processing by the voice wake-up unit the analog signal of the human voice and outputting a wake-up signal to the television mainboard; (Park, ¶ [0057], “The wakeup determiner 230 determines whether to generate a wakeup signal based on the digital voice signal of the user. The digital type wakeup determiner 230 includes a memory 231 and a microcontroller unit (MCU) 232.”) and 
switching the television from the standby working state to the normal working state after the television mainboard receives the wake-up signal. (Park, ¶ [0059], “The MCU 232 may also be a processor with a lower amount of computation and power consumption than a digital signal processor (DSP) 241 included in the unlocking determiner 240. The MCU 232 determines whether to generate the wakeup signal based on a tone included in the digital voice signal of the user that is received from the ADC 220. For example, when the tone included in the digital voice signal of the user corresponds to a tone included in a preregistered voice signal, the MCU 232 may generate the wakeup signal, which indicates an ON signal, and transmit the wakeup signal to the DSP 241 of the unlocking determiner 240.”)

Regarding claim 9, the combination of Ouchi and Park teaches:

processing by the voice wake-up unit the collected analog signal of the human voice and comparing the processed signal with a preset voice wake-up command; (Park, ¶ [0059], “The MCU 232 may refer to a processor capable of performing a simple computation. The MCU 232 may also be a processor with a lower amount of computation and power consumption than a digital signal processor (DSP) 241 included in the unlocking determiner 240. The MCU 232 determines whether to generate the wakeup signal based on a tone included in the digital voice signal of the user that is received from the ADC 220.”)
if the processed signal is consistent with the preset voice wake-up command, outputting the wake-up signal to the television mainboard; (Park, ¶ [0059], “For example, when the tone included in the digital voice signal of the user corresponds to a tone included in a preregistered voice signal, the MCU 232 may generate the wakeup signal, which indicates an ON signal, and transmit the wakeup signal to the DSP 241 of the unlocking determiner 240.”) and 
if the processed signal is inconsistent with the preset voice wake-up command, outputting no wake-up signal to the television mainboard. (Park, ¶ [0059], “Conversely, when the tone included in the digital voice signal of the user does not correspond to the tone included in the preregistered voice signal, the MCU 232 may not generate the wakeup signal, which indicates an OFF signal. A detailed operation of the MCU 232 will be described with reference to FIG. 3.”)


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 2012/0226502) in view of Park et al. (US 2016/0135047) and further in view of Soffer (US 2016/0203343).
Regarding claims 5 and 14, the combination of Ouchi and Park teaches:
The television according to claim 7, wherein the far-field voice module further comprises an encryption unit, 
The combination fails to explicitly teach “the digital signal is an I2S signal, and the encryption unit is configured for encrypting a communication process between the main control unit and the analog-to-digital conversion unit according to an I2C protocol.”
In a similar field of endeavor Soffer teaches:
the digital signal is an I2S signal, (Soffer, ¶ [0204], “Audio input and output data streams coupled to audio CODEC 620 through AC-Link or I2S lines 799,”)
and the encryption unit is configured for encrypting a communication process between the main control unit and the analog-to-digital conversion unit (Soffer, ¶ [0213], “Lines 717 are coupled to ADC 92”) according to an I2C protocol. (Soffer, Fig. 10, generally, ¶ [0234], “The Remote Interface Microcontroller 704 concatenates the same random number of step 1 above through 809 and the encrypted message received at 824 and transmits the result packet at lines 712a and 712b through Message TX function 826. These output lines 712a and 712b may be proprietary protocol or standard protocol such as I2C or 1-Wire coupled to the transmitting media side data channel (such as fiber optical transceiver 710).”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for a television with discrete television mainboard and far field voice modules as taught by Ouchi with the system for analog to digital conversion of an utterance in order to wake a television as taught by Park further with the explicit teaching of I2S signal and I2C .

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 2012/0226502) in view of Park et al. (US 2016/0135047) and further in view of Winemiller (US 2017/0329386).
Regarding claims 6 and 15, the combination of Ouchi and Park teaches:
The television according to claim 7, wherein the main control unit comprises an MCU chip, and 
The combination fails to explicitly teach “an information transmission form of a USB protocol is adopted between the MCU chip and the television mainboard.”
	In a similar field of endeavor Winemiller teaches:
an information transmission form of a USB protocol (Winemiller, ¶ [0023], “The USB PHY controller 210 then controls the wakeup from U3.”) is adopted between the MCU chip and the television mainboard. (Winemiller, ¶ [0027], “The power saving systems and methods according to aspects disclosed herein may be provided in or integrated into any processor-based device that includes a USB PHY. Examples, without limitation, include a set top box, an entertainment unit, a navigation device, a communications device, a fixed location data unit, a mobile location data unit, a mobile phone, a cellular phone, a smart phone, a tablet, a phablet, a server, a computer, a portable computer, a desktop computer, a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a digital video player, a video player, a digital video disc (DVD) player, a portable digital video player, and an automobile.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for a television with discrete television mainboard and far field 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426